SC 13G UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b) AND (c) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) Blockbuster Inc. Class A Common Stock, Par Value $0.01 Per Share 093679108 (CUSIP Number) December 31, 2004 Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) CUSIP NO. 093679108 13G Page 2 of 11 Pages 1. Names of Reporting Persons. (entities only): M.A.M. INVESTMENTS LTD., a Jersey corporation; MARATHON ASSET MANAGEMENT LLP, a limited liability partnership incorporated under the laws of England and Wales, WILLIAM JAMES ARAH, JEREMY JOHN HOSKING and NEIL MARK OSTRER, who disaffirm the existence of any group and who are sometimes collectively referred to as the "Reporting Persons." 2. Check the Appropriate Box if a Member of a Group: (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization: United Kingdom / Jersey Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,621,121 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,409,621 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 5,409,621 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11.Percent of Class Represented by Amount in Row (9) 4.6% 12.Type of Reporting Person: IA, HC, IN CUSIP NO. 093679108 13G Page 3 of 11 Pages 1. Names of Reporting Persons: Marathon Asset Management LLP 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization London Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 3,621,121 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,409,621 9. Aggregate Amount Beneficially Owned by Each Reporting Person 5,409,621 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11. Percent of Class Represented by Amount in Row (9) 4.6% 12. Type of Reporting Person IA CUSIP NO. 093679108 13G Page 4 of 11 Pages 1. Names of Reporting Persons M.A.M. INVESTMENTS LTD 2. Check the Appropriate Box if a Member of a Group (a)[ ] (b)[X] 3. SEC Use Only 4. Citizenship or Place of Organization Jersey Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 3,621,121 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,409,621 9. Aggregate Amount Beneficially Owned by Each Reporting Person 5,409,621 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11. Percent of Class Represented by Amount in Row (9) 4.6% 12. Type of Reporting Person HC CUSIP NO. 093679108 13G Page 5 of 11 Pages 1. Names of Reporting Persons. (entities only): William James Arah 2. Check the Appropriate Box if a Member of a Group: (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization: United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,621,121 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,409,621 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 5,409,621 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11.Percent of Class Represented by Amount in Row (9) 4.6% 12.Type of Reporting Person: IN CUSIP NO. 093679108 13G Page 6 of 11 Pages 1. Names of Reporting Persons. (entities only): Neil Mark Ostrer 2. Check the Appropriate Box if a Member of a Group: (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization: United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,621,121 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,409,621 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 5,409,621 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11.Percent of Class Represented by Amount in Row (9) 4.6% 12.Type of Reporting Person: IN CUSIP NO. 093679108 13G Page 7 of 11 Pages 1. Names of Reporting Persons. (entities only): Jeremy John Hosking 2. Check the Appropriate Box if a Member of a Group: (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization: United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 3,621,121 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,409,621 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 5,409,621 10.Check if the Aggregate Amount in Row (9) Excludes Certain Shares [ ] 11.Percent of Class Represented by Amount in Row (9) 4.6% 12.Type of Reporting Person: IN CUSIP NO. 093679108 13G Page 8 of 11 Pages Item 1. (a) Name of Issuer Blockbuster Inc. (b) Address of Issuer's Principal Executive Offices 1201 Elm Street Dallas, TX 75270 Item 2. (a) Name of Person Filing (b) Address of Principal Business Office or, if none, Residence (c) Citizenship This Schedule is being filed by M.A.M. Investments Ltd., a Jersey corporation ("M.A.M.") whose principal executive offices are located at Orion House, 5 Upper St. Martin's Lane, London, WC2H 9EA, United Kingdom and Marathon Asset Management LLP ("Marathon LLP"), a limited liability partnership incorporated under the laws of England and Wales whose principal executive offices are located at Orion House, 5 Upper St. Martin's Lane, London, WC2H 9EA, United Kingdom, William James Arah, Jeremy John Hosking and Neil Mark Ostrer. Although this statement is being made jointly by the Reporting Persons, each of them expressly disaffirms membership in any group under Rule 13d-5 under the Securities Exchange Act of 1934, as amended (the ("Exchange Act"), or otherwise. Marathon Limited is a wholly owned subsidiary of M.A.M and as such shares with M.A.M. the voting and dispositive power as to all of the shares beneficially owned by Marathon Limited. Messrs Arah, Hosking and Ostrer are directors and indirect owners of Marathon Limited and owners and Executive Committee Members of Marathon LLP. This Schedule 13G is being filed by Marathon LLP, an investment adviser registered under the Investment Advisers Act of 1940 and all of the subject securities have been purchased by it in the ordinary course of its respective businesses as an investment advisor and not with the purpose of effecting change or influencing the control of the issuer or in connection with or as a participant in any transaction having such purpose or effect, including any transaction subject to Rule 13d-3(b) under the Exchange Act. One or more of its advisory clients is the legal owner of the securities covered by this statement. Pursuant to the investment advisory agreements with its clients, Marathon LLP each has the authority to direct the investments of its advisory clients, and consequently to authorize the disposition of the Issuer's shares.
